Section 10.1

PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS, WHICH ARE MARKED BY ASTERISKS (“***”).

THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement is entered into as of March
24, 2017 (the “Amendment”), by and between HERITAGE BANK OF COMMERCE (“Bank”),
and USA TECHNOLOGIES, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of March 29, 2016 and as amended from time to time, including pursuant to
that certain Waiver to Loan and Security Agreement dated as of June 30, 2016 and
that certain Second Amendment and Waiver to Loan and Security Agreement dated as
of September 30, 2016 (collectively, the “Agreement”).  The parties desire to
amend the Agreement in accordance with the terms of this Amendment. 

NOW, THEREFORE, the parties agree as follows:

1.



The following definition in Section 1.1 of the Agreement is amended and restated
in its entirety to read as follows:

“Revolving Maturity Date” means September 30, 2018.

2.



The following is added to the end of Section 6.8 of the Agreement:

The aggregate balance maintained in Borrower’s deposit account(s) with Avidbank
shall not exceed $*** at any time.

3. Section 6.3(b) of the Agreement is amended and restated in its entirety to
read as follows:

(b) as soon as available, but in any event (i) within twenty five (25) days
after the end of Borrower’s fiscal quarter, a churn report in form satisfactory
to Bank; and (ii) within fifty (50) days after the end of Borrower’s fiscal
quarter, a Borrower prepared consolidated balance sheet, income, and cash flow
statement covering Borrower’s consolidated operations during such quarter,
prepared in accordance with GAAP, consistently applied, in a form acceptable to
Bank, and a Compliance Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto;

4. The following is added as a new subsection (h) to the end of section 6.3:

(h)Within ninety (90) days following the beginning of each fiscal year,
Borrower’s annual operating projections (including income statements, balance
sheets and cash flow statements presented in a monthly format) for such fiscal
year reviewed by Borrower’s board of directors, in form reasonably satisfactory
to Bank.

5. Section 6.9(a) of the Agreement is amended and restated in its entirety to
read as follows:

(a)   Maximum Churn Rate. Borrower’s number of connections as at the end of each
fiscal quarter shall not decrease (i) by more than five percent (5%) as compared
to Borrower’s number of connections as at the end of the immediately preceding
fiscal quarter or (ii) below *** connections.

  6.





--------------------------------------------------------------------------------

 

 

7. The following is hereby added to the end of Section 6.9(b) of the Agreement:

Borrower’s minimum quarterly Adjusted EBITDA for each of the quarters ending
September 30, 2017, December 31, 2017, March 31, 2018, and June 30, 2018, shall
be as follows:

Quarterly Period ending

Minimum Adjusted EBITDA

 

 

September 30, 2017

$880,000

December 31, 2017

$1,000,000

March 31, 2018

$1,000,000

June 30, 2018

$1,000,000

 

8. Exhibit D to the Agreement is replaced in its entirety with the Exhibit D
attached hereto.

9.



Borrower represents and warrants that the representations and warranties
contained in the   Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

10.



Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.  Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

11.



This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. 

12.



As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

(a) the original signed Amendment and all other Loan Documents being executed in
connection herewith, duly executed by Borrower;

(b) an amendment and renewal facility fee equal to $90,000, plus an amount equal
to all Bank Expenses incurred through the date of this Amendment;

(c) affirmation of guaranty; and

(d) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[remainder of this page intentionally left blank]





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

USA TECHNOLOGIES, INC.

 

By:  /s/ Stephen P. Herbert

Name:  Stephen P. Herbert
Title:  Chairman and CEO

 

 

HERITAGE BANK OF COMMERCE

 

By:  /s/ Karla Schrader

Name:  Karla Schrader

Title:  VP

 





--------------------------------------------------------------------------------

 

 

Exhibit D
Compliance Certificate

TO:HERITAGE BANK OF COMMERCE

FROM:USA TECHNOLOGIES, INC.

The undersigned authorized officer of USA TECHNOLOGIES, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof;
provided, that those representations and warranties expressly referring to
another date shall be true, correct, and complete in all material respects as of
such date.  Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

Required

Complies

A/R & A/P Agings

Monthly within 25 days

Yes

No

Borrowing Base Certificate

Monthly within 25 days

Yes

No

Copies of non-HBC bank statements

Monthly within 30 days

Yes

No

Churn Report

Quarterly within 25 days

Yes

No

Quarterly financial statements

Quarterly within 50 days

Yes

No

Compliance Certificate

Quarterly within 50 days

Yes

No

Annual financial statements (CPA Audited)

FYE within 120 days

Yes

No

Annual financial projections (board reviewed)

Within 90 days of fiscal year beginning

Yes

No

10K and 10Q

Within 5 days of filing

Yes

No

A/R Audit

Semi-Annually

Yes

No

IP Notices

As required under Section 6.10

Yes

No

 

 

 

 

Financial Covenant

Required

Actual

Complies

Maximum Churn Rate (quarterly)

5%

___%

Yes

No

Minimum Connections (quarterly)

***

___________

Yes

No

Minimum Cash at Bank (at all times)

$***

$___________

Yes

No

Minimum Adjusted EBITDA (quarterly)

See Section 6.9(b)

__________

Yes

No

 

Comments Regarding Exceptions:  See Attached.

BANK USE ONLY



--------------------------------------------------------------------------------

 

 

 

 

 

Received by:

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:

 

 



Verified:

SIGNATURE

AUTHORIZED SIGNER

 

 

 

 



Date:

TITLE

 

 

Compliance Status

Yes

No



 

DATE

 

 

 



--------------------------------------------------------------------------------